Citation Nr: 0911650	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter, T.W.


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1957 to 
February 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision issued in 
February 2004 in which the RO denied reconsideration of a 
claim for service connection for a low back condition.  

The Board has considered the recent decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this 
case, as will be discussed below, the Veteran was previously 
denied service connection for a disability characterized by 
low back pain.  In January 2004, the Veteran sought to reopen 
her claim for a low back condition.  As such, the Board finds 
that the Veteran is seeking service connection for the same 
disability (one manifested by low back pain and claimed as 
due to a back injury) as that for which service connection 
was denied in August 1985 and January 2003.  Thus, new and 
material evidence is required to reopen the claim for service 
connection for a low back disability.  

The Board's decision granting the petition to reopen the 
claim for service connection for a low back disability is set 
forth below.  The issue of entitlement to service connection 
for a low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

As a final preliminary matter, after certification of the 
appeal, in January 2007, the Board received new evidence, 
accompanied by a waiver of RO consideration.  38 C.F.R. § 20. 
1304 (2008).  


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied an April 
2002 petition to reopen a claim for service connection for a 
low back condition; the Veteran did not initiate an appeal to 
the January 2003 rating decision.  

2.  Evidence associated with the claims file since the 
January 2003 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior decision, that relates to an unestablished fact 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim for a low 
back disability.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, determining that no new 
and material evidence had been submitted to reopen the claim 
for service connection for a low back disability, is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  As evidence received since the January 2003 decision is 
new and material, the criteria for reopening the claim for 
service connection for a low back disability are met.  
38 U.S.C.A.§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 
(2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  Petition to Reopen 

The Veteran's claim for service connection for a disability 
characterized by low back pain was originally denied in an 
August 1985 rating decision.  The Veteran received notice of 
this decision and her appellant rights in September 1985.  
She did not appeal this decision.  In April 2002, the RO 
received the Veteran's petition to reopen the previously 
denied claim.  In an October 2002 statement, the Veteran 
clarified that she wanted to reopen her claim for service 
connection.  In January 2003, the RO issued a rating decision 
denying the Veteran's petition to reopen the claim, because 
the evidence submitted was not new and material.  The Veteran 
did not appeal this decision.  Thus, the August 1985 and 
January 2003 decisions are final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

Following receipt of a January 2004 private doctor's 
statement, the RO in a January 2004 decision issued in 
February 2004 confirmed its earlier denial of service 
connection for a low back condition.  The Veteran filed a 
notice of disagreement in January 2005 stating specifically 
that she disagreed with the RO's letter dated February 18, 
2004.  At that time, the Veteran stated that she believed the 
evidence she submitted in January 2004 was new and material 
and she requested a personal hearing before a Decision Review 
Officer (DRO).  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the January 2003 RO 
decision that confirmed the 1985 RO denial of the claim for 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's January 2003 
rating decision denying the Veteran's petition to reopen the 
claim consists of two statements dated January 2004 and 
November 2006, in which her private treating physician opined 
alternatively, that her low back disability preexisted 
service and was worsened by service or that her current low 
back disability was caused by service.  As this evidence was 
not previously considered by the RO and is not cumulative and 
duplicative, of evidence previously of record, it is "new."  
The Veteran was previously denied service connection for low 
back disability, because there was no evidence establishing 
that any back disability was related to military service.  
As the new evidence now includes opinions linking her current 
back disability to service, it is material.  Moreover, when 
such evidence is considered in light of the additional lay 
statements and testimony asserting that the Veteran's low 
back problems stem from a 1957 in-service injury to her low 
back, the Board also finds this evidence provides a 
reasonable possibility of substantiating the claim.  The 
Board reiterates that, for purposes of reopening, the 
credibility of the evidence is presumed.  Justus, 3 Vet. App. 
at 512-513.  

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for a low back 
disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a low back disability has been received, to 
this extent, the appeal is granted.  


REMAND

In view of the Board's decision to reopen the claim for 
service connection, the RO should consider the claim 
(expanded to include whether a preexisting disability was 
aggravated by service) on the merits, in the first instance, 
to avoid any prejudice to the Veteran.  The Board also finds 
that further development of the claim is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection. See 38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Generally, a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence that 
the increase in disability is due to the natural progress of 
the condition.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004) (holding that VA must show by clear and 
unmistakable evidence that the preexisting disability was not 
aggravated during service).  

However, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  See also VAOPGCPREC 3-2003.  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service. 38 C.F.R. § 
3.306(b). 

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted, if the evidence as a whole 
establishes that the condition in question was aggravated 
during service or where a congenital or developmental defect 
is subject to a superimposed injury or disease. VAOPGCPREC 
82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 
(1990) (a reissue of General Counsel opinion 01-85 (Mar. 5, 
1985)).

The record indicates that, in a February 1983 decision, the 
Social Security Administration (SSA) granted disability 
benefits to the Veteran.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with 
the appeal. See Murincsak; also, Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file copies of 
all medical records underlying any SSA determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

The Veteran has submitted various private medical treatment 
records, but the Board cannot determine whether or not all 
pertinent private medical treatment records have been made 
part of the record.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind, at 494; Murincsak, supra.  Hence, on remand, the RO 
should request that the Veteran provide authorization to 
enable it to obtain any additional private medical records 
pertinent to the claim remaining on appeal.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the recent decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Request from SSA copies of all medical 
records underlying any decision awarding 
disability benefits to the Veteran and 
any other determination.  All 
records/responses received should be 
associated with the claims file.

2. Send to the Veteran and her 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the service connection claim remaining 
on appeal.  In particular, the RO should 
specifically request that the Veteran 
provide authorization to enable it to 
obtain copies of medical records from 
private health care providers not already 
associated with the record.  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

3. Provide specific notice as to the type 
of evidence necessary to substantiate the 
claim on appeal, to include service 
connection on a direct basis and due to 
aggravation of a preexisting condition. 
The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, as regards disability 
ratings and effective dates, should 
service connection be granted on appeal.  
The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4. The RO should assist the Veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5. After the above actions have been 
completed, the Veteran's claim should 
again be considered.  If deemed necessary 
under 38 C.F.R. § 3.159(c)(4), the entire 
claims file, to include a complete copy 
of this REMAND, available to an 
appropriate VA physician to ascertain the 
etiology of any  current low back 
disability.  

The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any low back 
disability: (1) is the result of disease 
or injury incurred or aggravated during 
active duty, or (2) was due to some other 
reason.

In rendering the requested opinion, the 
physician should specifically address: 
(a) whether any low back disability 
clearly and unmistakably preexisted the 
Veteran's entrance into the Air Force; if 
so, (b) whether any such disability 
increased in severity in service; and, if 
so, (c) whether such increase in severity 
represented the natural progression of 
the condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of such low back 
disability).

The physician should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the physician should state the 
reason why.

6. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If any determination remains 
adverse, the Veteran and her 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


